Citation Nr: 1530001	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1987.  The Veteran had additional service in the United States Navy Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A September 2014 RO rating decision granted service connection for left ear hearing loss and tinnitus.  As such, these issues are no longer on appeal before the Board.

In June 2015, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Additional private treatment records were added to the claims file in June 2015 after the most recent Supplemental Statement of the Case and Statement of the Case without a waiver of agency of original jurisdiction (AOJ) consideration.  However, review of these records reveals that they are not relevant to the claims on appeal.  Therefore, the Board will proceed with adjudication. 

The issue of entitlement to service connection for a sinus disorder, to include as secondary to numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw has been raised by the record at the hearing before the undersigned and in a statement dated in June 2015 but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.

2.  The Veteran's jaw disability has not manifested osteomyelitis or osteoradionecrosis, more than moderate nerve disorder, or compensable limitation of range of motion of the temporomandibular joint.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for a disability rating in excess of 10 percent for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.124 and 4.150, Diagnostic Codes 5000, 8502, 9900, 9902 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for service connection for right ear hearing loss, the duty to notify was satisfied via a letter sent to the appellant in August 2007. 

With regard to the Veteran's claim for a higher initial evaluation for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

The duty to assist has also been satisfied. VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded VA examination in August 2009, August 2013, and February 2014.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for right ear hearing loss.  The Veteran reported that he was accepted for service and that he served as a pilot.  He indicated that in service he was exposed to loud aircraft noise.  He stated that he was in a hearing conservation program.  The Veteran reported that he had problems hearing people sometimes, especially in noisy situations.  He stated that he had not been given a diagnosis for hearing loss.  

In a September 2014 RO rating decision it was reported that the Veteran had a military occupational specialty (MOS) of Flight Instructor which is consistent with acoustic trauma.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In November 2008 the Veteran underwent a private audiological evaluation.  On the audiological evaluation of the right ear, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
-
20

Speech audiometry was not performed using the Maryland CNC test.

The Veteran was afforded a VA medical examination in February 2014.  On the authorized audiological evaluation of the right ear, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The Veteran was diagnosed with normal hearing in the right ear.

Service connection for right ear hearing loss is not warranted.  Although exposure to loud noise in service has been conceded by virtue of the Veteran's service as a Flight Instructor, the Veteran does not have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, service connection for right ear hearing loss is denied.

It is noted that at the hearing the Veteran and his representative alluded to his right ear hearing loss being related to his service connected jaw condition.  However, as the Veteran does not currently have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, consideration of the claim on a secondary basis is not warranted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial evaluation in excess of 10 percent disabling for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw.

The Veteran was granted entitlement to service connection for his jaw disability in an April 2010 RO rating decision.  The RO evaluated the Veteran's jaw condition pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9900, for maxilla or mandible, chronic osteomyelitis or osteoradionecrosis, which calls for the condition to be rated as osteomyelitis, chronic, under 38 C.F.R. § 4.71a, Diagnostic Code 5000.

Under Diagnostic Code 5000, osteomyelitis, acute, subacute, or chronic, when inactive, following repeated episodes, without evidence of active infection in the past 5 years, warrants a 10 percent rating.  With discharging sinus or other evidence of active infection within the past 5 years, it warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  With definite involucrum or sequestrum, with or without discharging sinus, it warrants a 30 percent rating.  Id.  Having frequent episodes with constitutional symptoms warrants a 60 percent rating.  Id.  When manifested in the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms, osteomyelitis warrants a 100 percent rating.  Id.  

Note 1 to Diagnostic Code 5000 provides that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.

In the Statement of the Case dated in February 2014, representing a de novo review by a Decision Review Officer (DRO), the Veteran's jaw disability was evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205.  The DRO explained that the preponderance of the evidence warranted a grant of service connection for the numbness, lower lip and jaw, as this condition was not part of the constitutional/developmental abnormality of transverse horizontal maxillary deficiency, mandibular asymmetry and apertognathia, but rather it is a condition with onset in service due to the ameliorating surgery.  The DRO noted that the VA examination did not find any osteomyelitis.  The DRO found that the disability was properly evaluated as an injury to a cranial nerve and not as osteomyelitis.

Under Diagnostic Code 8205, incomplete, moderate paralysis warrants an evaluation of 10 percent.  Incomplete, severe paralysis warrants an evaluation of 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Complete paralysis warrants an evaluation of 50 percent disabling.  Id.  A note to the Diagnostic Code states that the evaluation is dependent on the relative degree of sensory manifestations or motor loss.

Under Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Code 9905.  A Note to Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

A private treatment note, dated in July 2007, indicates that the Veteran presented 22 years after two-jaw orthognathic surgery with questions regarding his temporomandibular joint dysfunction (TMD) symptoms and with his occlusion.  The Veteran reported long term history of left side temporomandibular joint (TMJ) clicking.  The Veteran was noted to have a left side lateral pole anteriorly displaced disc with reduction.  No TMD treatment was advised.  The provider reported that the Veteran's occlusion could be corrected through surgery.

In November 2008 a private provider reported that the Veteran's Class III occlusion presented in 2007 was similar to the post-surgical result in 1985.  The Veteran reported numbness in his lower lip and stated that the numbness developed after the orthognathic surgery in 1985.  The Veteran was noted to report that the numbness was not present before the surgery.  The provider stated that it was his feeling that the numbness is an adverse result of the surgery.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported being diagnosed with worn jaw disc and misalignment of jaws.  The condition existed since 1985.  He described the symptoms of numbness of the jaw on the left side.  He cannot tell if food is on the lower lip.  It felt "funny" when shaving and his jaw occasionally locked.  The Veteran was not receiving any treatment for the condition.  

Examination of the mandible was within normal limits.  Examination of the maxilla was within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  Examination of the temporomandibular articulation revealed the inter-incisal motion was more than 40 mm.  Examination of the teeth was within normal limits.  There was no scar.  The Veteran had clicking in the left temporomandibular joint.

Panoramic x-ray results were abnormal.  There were wires which was indicative of segmentalized Lefort I osteotomy and bilateral sagittal split ramus osteotomy.

The Veteran was diagnosed with paraesthesia, misaligned jaws and TMJ.  The Veteran's numbness was at least as likely as not caused as a result of bilateral sagittal split ramus osteotomy.  The inferior alveolar nerve runs in the region of the osteotomy.  Literature indicates that immediately following all surgery all patients should expect numbness of the lower lip resulting from damage to the sensory nerves.  A degree of permanent altered or deficient sensation remains in about 30 percent of all patients and could affect one or both sides of the lower lip.

The Veteran was afforded a VA examination in August 2013.  The Veteran was diagnosed with a TMJ disorder.  The onset of the symptoms was 1984.  The Veteran stated that the condition began when a Navy doctor advised for surgery to widen the upper jaw and move the lower jaw back and over.  The result was not what the doctor anticipated and the Veteran was advised for another surgery.  The Veteran used a daily rinse with 0.9 percent sodium chloride and Nasonex spray.  The Veteran did not have any flare-ups.

Range of motion measurements revealed that he had lateral excursion greater than 4 mm with no objective evidence of painful motion.  He had inter-incisal distance of greater than 40 mm with no objective evidence of painful motion.  The Veteran did not have additional limitation of the range of motion following repetitive-use testing.  The Veteran did not have any functional loss or functional impairment of either TMJ.  There was no localized tenderness or pain on palpation of the joints or soft tissues of either TMJ.  There was no clicking or crepitation of joints or soft tissue of either TMJ.  There were no scars and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition.  The condition did not impact his ability to work.  

The Veteran was diagnosed with loss of a portion of the mandible, loss of a portion of the maxilla, and TMJ disorder.  The onset of the symptoms was 1984.  The Veteran stated that the condition began when a Navy doctor advised for surgery to widen the upper jaw and move the lower jaw back and over.  The result was not what the doctor anticipated and the Veteran was advised for another surgery.  The Veteran required daily rinse with 0.9% sodium chloride and Nasonex spray for control.  The Veteran had anatomical loss or bony injury of the mandible.  He lost less than one half of the substance of the mandibular ramus, not involving loss of continuity on both sides.  The Veteran did not lose either condyloid process of the mandible or coronoid process or the mandible.  He did not have an injury resulting in malunion or nonunion of the mandible.  The Veteran had bony injury of the maxilla.  There was no anatomical loss or bony injury of any teeth.  There were no disfiguring scars of the mouth, lips, or tongue.  The Veteran did not have and was never diagnosed with osteomyelitis or osteoradionecrosis.  The Veteran did not have any tumors or neoplasms.  There were no scars related to the condition.  Panographic dental x-ray revealed maxillary and mandibular wire ligatures.  The examiner stated that there was no impact on the Veteran's ability to work.  The diagnosis was paresthesia, misaligned jaws and temporomandibular joint disorder, status post sagittal split ramus osteotomy.

The examiner rendered the opinion that the dental conditions were not secondary to the sinus issues.  However, the sinus issues were secondary to maxillo facial surgery.  It was found that the wire ligatures present in or in close proximity to sinus bilaterally.  A recent medical examination by a private examiner was noted to indicate ongoing sinus and nasal discharge with necessary medications.  

Entitlement to an evaluation in excess of 10 percent disabling is not warranted.  At no point during the period on appeal was the Veteran diagnosed with osteomyelitis and, as such, Diagnostic Codes 9900 and 5000 are not for application.  At no point during the period on appeal did the Veteran have any more than sensory problems with his lip, namely numbness and, therefore, the Board finds that the Veteran's symptoms are no more than moderate in severity.  Lastly, at no point during the period on appeal did the Veteran's symptoms manifest any limitation of motion of the jaw and, as such, a separate evaluation for TMJ is not warranted.  Thus, entitlement to an evaluation in excess of 10 percent disabling for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw, is denied.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw.  The Veteran's disability is manifested by numbness.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

There is no indication in the claims file that the Veteran is unemployed or unemployable.  As such, the Board finds that the issue of entitlement to a total disability rating due to individual employability resulting from service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for numbness of the left lower jaw, post-operative residuals of surgery to the mouth and jaw, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


